Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a statement of reasons for the indication of allowable subject matter:   Note the claims requires: “a tunnel formed in one end of each of the plurality of compartments, the tunnel communicating with each of the plurality of compartments and extending into the at least one insert, the tunnel surrounded on all sides by the at least one insert except for a tunnel opening communicating with each of the plurality of compartments”  note that Levin et al. (6588595” or Shook et al. (4106597) do not teach these limitation of the tunnel surrounded on all sides by the at least one insert except for a tunnel opening communicating with each of the plurality of compartments.

All withdrawn claims are now rejoined.  The requirement for Restriction/Election dated 06/23/2021 is hereby withdrawn.

Claims 1, and 3-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733